 

]N TI~[E UNITED STATES DISTR]CT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISlON
ERIC ROBY, ) CASE NO. l: 18 CV 006
)
Plaintiffs, )
)
v. ) JUDGE DONALD C. NUGENT
)
THE LINCOLN ELECTRIC COMPANY, ) MEMORANDUM OPINTON
) AND ORDER
Defendant. )

This matter is before the Court on the Named Plaintist Motion for Conditional
Certification of a collective action. (ECF #27). Defendant opposes the motion. (ECF #3 l ).
Plaintiff filed a Reply brief, and Defendant filed a Sur-Reply in defense of its opposition to the

request (ECF #52, 57). For the reasons that follow, Plaintift`s Motion is GRANTED.

I. PROCEDURAL AND FAC'I`UAL BACKGROUND
The Named Plaintiff, Eric Roby, brought this action on behalf of himself and “all others
similarly situated,” claiming that Defendant, The Lincoln Electric Company (“Lincoln”) had a

policy and/or practice in place at its Mentor and Euclid Ohio plants, that violated the Fair Labor

 

 

Standards Act. This practice or policy was to automatically, and allegedly unlawfully, deduct
19.8 minutes from each pieceworker’s eight hour shift as an unpaid break, resulting in instances
of unpaid overtime The currently pending motion seeks to conditionally certify this action as a
collective action for purposes of notices and discovery, and seeks approval of a proposed notice
to be sent to all putative plaintiffs
II. DISCUSSION

A. Standard of Review

The Fair Labor Standards Act (“FLSA”) seeks to provide “specific minimum protections
to individual workers” and to ensure that each covered worker receives a “fair day’s pay for a fair
day’s work Barrentz`ne v. Arkansas-Best Frez'ght Sys. Inc., 450 U.S. 728, 739 (1981). The Act
allows one or more employees to bring an enforcement action on their own behalf and as a
representative for other similarly situated employees 29 U.S.C. §216(b). Many courts within
and without the Sixth Circuit have adopted a two-stage process for determining whether an
FLSA action should proceed as a collective action. See, e.g., Comer v. Wal-Mart Stores, Inc.,
454 F.3d 544, 547 (6th Cir. 2006). In this process, the Court determines based on the complaint
and some modest factual allegations, whether there is a colorable basis for their claim that the
putative class is “similarly situated” with regard to plausibly alleged claims. If so, the Court
generally permits opt-in notification and additional discovery. The parties agree that this
standard is “fairly lenient” and typically results is conditional certification of the class for
purposes of notification At this stage, the existence of significant individualized issues does not
preclude conditional certification See, th'te v. MPWIndus. Servs., Inc., 236 F.R.D. 363, 367

(E.D. Tenn. 2006). However, following the conclusion of full discovery, the court applies a

_2_

 

 

stricter standard for proving that the parties should be treated as a class.

This approach has been slightly modified, in cases like the one at hand, when the parties
have had the opportunity to begin discovery prior to the determination of conditional class
certification Creely v. HCR ManorCore, lnc., 789 F.Supp.Zd 819 (2011). In such cases courts
have required Plaintiff`s to make a factual showing that lies between the lenient first-stage
standard for conditional certification and the more stringent post-discovery review for final
certification ln any case, the statutory standard for bringing a collective action under the FLSA
is that the opt-in plaintiffs must be “similarly situated,” and it should not generally rely on any
assessment of the merits of the case. Id. at 826. This does not mean they must be identical, but
the plaintiff has the burden of showing that the putative class is similarly situated with regard to
the claims asserted Id. at 823. The plaintiff bears the burden of demonstrating the existence of
a common policy or practice that affects all the collective members Harrz`son v. McDonald ’s
Corp., 411 F.Supp. 2d 862, 868 (S.D. Ohio 2005).

B. Analysis

The Complaint alleges that all piece workers at two plants were subject to automatic
deduction of 19.8 minutes from each eight hour work period for an unpaid “lunch break,” whether
they actually took such a break, whether any such break was uninterrupted, and whether any such
break could be considered a “bona fide” meal break if it had been taken The Complaint does not
allege that workers were not allowed to take this break, but does allege that they often chose not to,
and the policy requiring them to stop work during this period of time was not enforced. The
Complaint does not allege that those who worked through their breaks did so every day, and does

not allege that all workers worked through this break.

_3_

 

 

Allegations of the existence of an automatic deduction, even when supported by unrefuted
evidence, are generally not sufficient to justify conditional certification Creely at 833 (citing Wage
and Hour Division, U.S. Dep’t of Labor, Fact Sheet No. 53, The Health Care lndustry and Hours
Worked (2009) available at h_tt;L//www.dol. gov/whd/regs/compliance/whde5 3 .pdf). However, most
cases have held that when the auto-deducted break is provided as a meal break, and such a policy
is not properly enforced or implemented, conditional certification is justified. See, e.g., Creely, 789
F.Supp. 2d; Ribby v. Liberty Health Care Corp., 2013 U.S. Dist. LEXIS 86835 (N.D. Ohio 2013);
Berger v. Cleveland Clinic Found., 2007 WL 2902907, *22 (N.D. Ohio 2007); Crawfora' v.
Lexington-Fayette Urban County Governmenl, 2008 WL 2885230 (E.D. Ky July 22, 2008); Garcia
v. Sar Food of Ohio, Inc., 2015 WL 4080060 (N.D. Ohio July 6, 2015).

The Plaintiff in this case has provided some evidence to support his allegation that Lincoln
deducted 19.8 minutes from each eight hour shift for an unpaid meal break, and did not properly
implement or enforce the break policy to ensure that worker’s were paid if the break did not qualify
as a bona fide meal break, or if they otherwise failed to take the break as the policy required.
Defendant’s defense of the break policy and protestations that they are not liable for employee
violations of the that policy are considerations on the merits, to be determined at a later time, and
are not relevant to the Court’s determination on the issue of conditional certification See, e.g.,
Creely, 789 F.Supp. 2d; Ribby v. Liberty Health Care Corp., 2013 U.S. Dist. LEXIS 86835 (N.D.
Ohio 2013). Further, the individualized reasons behind each worker’s alleged failure to take the
breaks, the logistical ability to eat during the breaks, and the timing of the breaks, does not come
into play at this point in the litigation The appropriateness of full class treatment is not to be fully

decided until after discovery is complete.

 

 

Defendants do not dispute that all of the piece workers included in the purported class
description were subject to an automatically deducted twenty (19.8) minute unpaid lunch break.
They do not dispute that the burden of submitting payment requests for skipped breaks, whatever the
cause, was on the employees They also do not dispute that foremen, managers, or supervisors did
not enforce the requirement that these breaks be taken, uninterrupted, or that they did not take action
to ensure payment when they knew breaks had not been used. These largely undisputed allegations,
backed by some evidence presented by Plaintiffs, are sufficient to establish that the purported class
members are “similarly situated” in that the allegedly improper policies applied to each worker, even
if there may be individualized differences in how each worker was affected by the imposition of the
policies.

C. Notification

The parties agree that a ninety day notification period is appropriate They have submitted
competing drafts of the notice to be provided. Based upon the proposals, agreements, and arguments
of the parties the Court hereby finds that the notice proposed by the Defendant shall be adopted with
the following changes:

(1) The notice shall be addressed to piece rate employees at the Lincoln Electric Company,
and shall not, at this time, limit its application to employees in the Cored Wire Department at the
Mentor, Ohio location;

(2) The notice shall be addressed to workers who were employed at these locations between
January 2, 2015 and the present;

(3) The notice shall not include any reference to potential costs that may be assessed to opt-in

plaintiffs; and,

 

 

(4) The notice shall not indicate that Lincoln Electric has relied on “guidance from the United
States Department of Labor” and shall not include the final sentence in paragraph three of Section
2 in Defendant`s proposed notice, which states “Defenclant points to its policies Strictly forbidding
off-the-clock work and providing multiple ways to report hours that have been worked.”

The notice shall be sent by mail and email to the last known addresses of each potential class
member. lf Defendant does not have an email address for a particular putative class member, then
they may indicate this when producing contact information and no further effort will be required on

their part

IIl. CONCLUSION
For the reasons stated above, the Court finds that the Plaintiff has met his burden of showing
that conditional class certification is warranted in this case. The Plaintiff` s Motions for Conditional

Class Certification is, therefore, GRANTED. IT IS SO ORDERED.

summit

DONALD C. NUGEI\U
United States District .ludge

DATED:MQ,§ if

 

